Opinion issued March 13, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00576-CV
____________

TOM PEDEN AND PAULA PEDEN, Appellants

V.

THE CITY OF WEST UNIVERSITY PLACE AND THE WEST
UNIVERSITY ZONING BOARD OF ADJUSTMENT, Appellees

* * * * * *

THE CITY OF WEST UNIVERSITY PLACE AND THE WEST
UNIVERSITY ZONING BOARD OF ADJUSTMENT, Appellants

V.

TOM PEDEN AND PAULA PEDEN, Appellees





On Appeal from the 127th District Court
Harris County, Texas
Trial Court Cause No. 2005-27809




MEMORANDUM OPINION
          The Court today considered the parties’ joint motion to reverse and render
judgment, in which they request this Court to reverse the trial court judgment and
render judgment based on their settlement.
          We VACATE the trial court’s judgment without regard to the merits,
RENDER judgment effectuating the parties’ settlement agreement, and DISMISS
the appeal. Tex. R. App. P. 42.1(a)(2)(A).
                                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.